Citation Nr: 1039110	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-38 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
right knee disability.

2.  Entitlement to an initial compensable evaluation for the left 
knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for the neurological residuals of an in-service craniotomy.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Army from November 1978 to March 2002.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The appellant has pursued this appeal without the assistance of a 
representative.  While he is free to proceed in this manner, the 
Board notes that assistance and representation are available to 
him without charge from any number of accredited Veterans' 
Service Organizations and his State's Veterans' Department.  He 
can obtain information about how to contact these organizations, 
as well as a VA Form 21-22, Appointment of Representative, from 
the RO, should he so desire.

The appellant is appealing the initial noncompensable ratings 
that were assigned for the right and left knee disabilities after 
service connection was granted.  As a result, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered for the right and 
left knee claims includes that for the entire time period in 
question, from the original grant of service connection to the 
present.

In December 2006, the Board remanded the issues on appeal for 
additional development.  The case has now been returned to the 
board for appellate review.

As noted in the December 2006 Board decision/remand, 
claims for service connection for erectile dysfunction and 
a psychiatric disorder have been raised by the record, but 
apparently neither issue has been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over 
either one of these two issues, and both of them are 
referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess of 10 
percent for the neurologic residuals of a craniotomy is herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the right knee or of the 
left knee.

2.  Prior to February 6, 2004, there was no clinical evidence of 
functional loss due to pain on use or due to flare-ups in the 
Veteran's right knee or in his left knee.

3.  Since February 6, 2004, there is evidence showing that pain, 
crepitation, and decreased motor strength could limit the 
Veteran's functional ability with repetitive types of daily 
movement, as well as with prolonged walking and running, in both 
knees; there is no evidence of limitation of flexion to 30 
degrees or of limitation of extension to 15 degrees in the right 
knee or in the left knee.

4.  There is no evidence of impairment of the right or left tibia 
and fibula, and the appellant has not had any knee replacement 
surgery.

5.  Lateral instability or subluxation has never been clinically 
demonstrated in the appellant's right knee or left knee.


CONCLUSIONS OF LAW

1.  Prior to February 6, 2004, the criteria for an initial 
compensable evaluation for the right knee disability were not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 (West 2002 
& Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5014, 
5055, 5256-5263 (2010); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

2.  Prior to February 6, 2004, the criteria for an initial 
compensable evaluation for the left knee disability were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 (West 2002 & Supp 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5055, 
5256-5263 (2010); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

3.  On and after February 6, 2004, the criteria for an evaluation 
of 10 percent, but no higher, have been met for the right knee 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5014, 5055, 5256-5263 (2010); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

4.  On and after February 6, 2004, the criteria for an evaluation 
of 10 percent, but no higher, have been met for the left knee 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5014, 5055, 5256-5263 (2010); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

The appellant's right and left knee increased rating claims arise 
from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has in fact been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose which that notice is intended to serve has been 
fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112, 117 
(2007).  The November 2007 letter from the RO contained the 
information required by Dingess.  Therefore, no further notice, 
beyond that afforded in the context of the Veteran's initial 
claim for service connection, is needed under the VCAA. 

The appellant has had ample opportunity to respond/supplement the 
record, and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, the Veteran has not alleged any 
prejudicial or harmful error in VCAA notice, and the Board finds, 
based the factors discussed above, that no prejudicial or harmful 
error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
service treatment records (STRs) have been associated with the 
claims file.  Private and VA outpatient medical treatment records 
have also been associated with the claims file.  He was afforded 
VA medical examinations in August 2001, and February 2004.  A 
medical opinion is adequate when it is based upon consideration 
of the claimant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of 
these examinations was conducted by a medical professional, and 
the associated reports reflect review of the appellant's prior 
medical records.  The examinations included reports of the 
symptoms for the right and left knee disabilities and 
demonstrated objective evaluations.  The examiners were able to 
assess and record the condition of the appellant's right knee, as 
well as of the left knee.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiners failed to address the clinical significance of the 
appellant's claimed conditions.  Further, the VA examination 
reports addressed the applicable rating criteria.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the October 2002 rating decision, along with the 
September 2004 Statement of the Case (SOC) and May 2010 
Supplemental SOC (SSOC), explained the basis for the RO's 
actions, and provided him with opportunities to submit more 
evidence.  It appears that all obtainable evidence identified by 
the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for knee disabilities, as well 
as the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the reports from private 
medical treatment rendered between 2002 and 2008; the reports of 
the VA medical examinations conducted in August 2001, and 
February 2004; Vet Center records; the reports of VA medical 
treatment dated between June 2003 and March 2010; and various 
written statements submitted by the Veteran.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The appellant contends that the severity of his right knee 
deficits is not reflected in the currently assigned 
noncompensable evaluation.  He says his right knee causes him 
pain and trouble with standing, using stairs, running and other 
daily activities.  The appellant has advanced similar contentions 
in relation to his left knee.

The Board notes that service connection was originally granted 
for patellofemoral pain syndrome (PFPS) of both knees, effective 
from April 1, 2002.  Each knee disability was assigned an initial 
noncompensable evaluation under Diagnostic Code (DC) 5014, 
osteomalacia; osteomalacia is to be rated as arthritis.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Where there is X-ray 
evidence of arthritis, and limitation of motion, but not to a 
compensable degree under the applicable code, a 10 percent rating 
is for assignment for each major joint affected.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.  The knees are major joints.  
38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be considered 
as points of contact which are diseased.  38 C.F.R. § 4.59.

Review of the Veteran's service medical records reveals that he 
was diagnosed with bilateral PFPS in 2001.  Radiographic 
examination revealed mild arthritic changes.  Physical 
examination of the knees revealed no effusion and no joint line 
tenderness.  Lachman testing was negative.  The appellant 
exhibited a full range of knee motion.  

The appellant underwent VA medical examinations in August 2001.  
The general medical examiner reviewed the claims file; this 
examiner stated that the appellant had normal posture and gait.  
The joints examiner noted that the appellant complained of knee 
discomfort while going up and down steps and with running.  He 
reported a frequent popping sensation in his right knee.  On 
physical examination, the appellant had a slightly increased 
mobility of each patella.  Slight subpatellar crepitation was 
present.  Each knee extended to zero degrees and each knee flexed 
to 145 degrees; no pain was associated with that motion.  
Radiographic examination revealed mild to moderate narrowing of 
both patellofemoral compartments compatible with the clinical 
history of PFPS and possible chondromalacia patellae.  The 
examiner stated that the appellant's symptoms and clinical 
findings suggested a diagnosis of chronic PFPS with very early 
patellar chondromalacia.  The examiner further stated that there 
was no indication of any major disability or functional 
impairment.

The appellant's VA treatment records dated in 2003 and 2004 are 
silent for any complaints relating to his right knee.  These 
records are also silent for any complaints relating to the left 
knee.  Likewise, the appellant's Vet Center records (dated in 
2004 and 2005) do not discuss the extent or severity of either 
knee disability.  Furthermore, the appellant's private medical 
treatment records contain no mention of the appellant's knee 
problems prior to November 2004.

The appellant underwent another VA medical examination in 
February 2004; he complained of bilateral knee pain.  The 
appellant reported that flare-ups occurred on a weekly basis, 
especially after exertion, and he said that these flare-ups would 
last one to two hours.  He denied any loss of time from work due 
to his knees in the past year.  He did not describe any 
functional impairment.  On physical examination, the appellant's 
motor strength was 5/5 throughout.  There were no focal motor 
deficits.  There were no signs of abnormal weightbearing in the 
lower extremities.  The appellant's gait and posture were normal.  
The examiner stated that normal motion of the knee joint was from 
zero to 140 degrees and that the appellant exhibited a full range 
of motion in each knee.  This motion was accomplished without 
limitation due to pain, fatigue, weakness, lack of endurance or 
incoordination.  No ankylosis was present.  The McMurray tests 
and drawer tests were negative bilaterally.  The examiner 
rendered a diagnosis of bilateral mild degenerative joint disease 
and PFPS.  The examiner stated that, while there were no current 
objective physical findings, the appellant had some limitations 
with prolonged walking and running, as well as with repetitive 
climbing, kneeling, crawling, stooping and crouching.  

In November 2004, the appellant complained of bilateral knee pain 
to his private health care provider.  In May 2005, he was seen 
for an initial physical therapy evaluation.  On physical 
examination, his bilateral knee range of motion was described as 
being within normal limits.  However, the appellant exhibited 4/5 
strength in both lower extremities.

VA treatment records indicate that the appellant underwent an 
orthopedic surgery consultation in December 2004.  He complained 
of bilateral knee pain that started in service and that had 
become worse over time.  He said that the pain was present every 
day.  He denied locking and giving way.  On physical examination, 
there was no effusion, deformity or atrophy in either knee.  The 
medial collateral ligaments and the lateral collateral ligaments 
were intact.  The appellant underwent an MRI of his right knee in 
February 2005; a tear at the anterior horn of the medial meniscus 
was noted, along with intrasubstance degeneration.  In March 
2005, he reported being able to run two miles; afterwards there 
was pain, but no swelling.  On physical examination, the 
appellant's active range of motion was grossly within normal 
limits in each leg.  Lower extremity strength was grossly 5/5 
bilaterally; however, visible decreased vastus medialis oblique 
(VMO) muscle contraction was observed.  There was tenderness to 
palpation at the right medial joint line.  Varus/valgus and 
anterior/posterior drawer testing was negative bilaterally.  The 
McMurray test was positive on the right, as was the Clarke's test 
(with crepitus).  The appellant's gait was not limited.  A June 
2005 orthopedic surgery outpatient note indicates that the 
appellant reported some minimal popping and locking in the right 
knee.  He complained of bilateral knee pain that was increased 
with stair usage.  Radiographic examination revealed mild medial 
compartment degenerative joint changes bilaterally.  There was no 
significant instability.

In July 2008, the appellant's private health care provider 
referred him for MRI testing of his knees.  The associated report 
indicates that the knee ligaments were intact bilaterally.  There 
was a small knee joint effusion bilaterally.  Severe Grade IV 
chondromalacia patella was present in the right knee; in the left 
knee, that condition was present to a moderate to severe degree.

Review of the appellant's recent VA treatment notes reveals that 
the appellant denied any recent falls during a February 2010 
visit.  His gait was described as within normal limits, as were 
his ranges of motion in the lower extremities.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an angle 
between zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  The appellant does not have any right or 
left knee ankylosis.  Therefore DC 5256 is not for application.

The appellant has not had a right or left knee replacement.  
Therefore DC 5055 is not for application.

A 20 percent evaluation may be assigned where there is evidence 
of dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  A 10 percent evaluation may be assigned 
when there is removal of semilunar cartilage that is symptomatic.  
However, there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of locking, or effusion into 
the knee joint and there is no objective clinical evidence of 
removal of semilunar cartilage.  Therefore DC 5258 is not for 
application.  

A 20 percent evaluation for limitation of motion of the knee is 
assigned where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Under DC 5260, flexion limited to 45 degrees is rated 
as 10 percent disabling.  Under DC 5261, extension limited to 10 
degrees is rated as 10 percent disabling.

A review of the complete record indicates that the appellant has 
not exhibited any limitation of motion.  Since his service 
separation, he has been described as having a normal posture and 
gait.  The original zero percent rating for the appellant's right 
knee was based on the functional limitations for range of motion 
under Diagnostic Code 5014, osteomalacia, which, as noted above, 
is to be rated as arthritis. 

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  According 
to these criteria, the appellant has always demonstrated normal 
extension (zero degrees) in his right and left knees, as well as 
normal right and left knee flexion.  

Other factors to consider are the degree of limitation of motion 
that the appellant has, which in this case is not shown, and 
which is expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported in both knees.  While no muscle atrophy due to the knee 
disability has been demonstrated in the either leg, decreased 
muscle strength and decreased VMO muscle contraction have been 
clinically noted.  There is no clinical evidence of any muscle 
spasm.  The objective medical evidence does show findings of 
joint line tenderness, a small effusion in each knee, subpatellar 
crepitation and degenerative joint disease, as well as complaints 
of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, pain, crepitation, and decreased motor strength 
are findings that could limit the Veteran's functional ability; 
in fact, the February 6, 2004, VA medical examiner stated that he 
had some limitations due to the knee disabilities with repetitive 
types of daily movement, as well as with prolonged walking and 
running.  Therefore, under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
holdings of the Court in Johnson v. Brown, 9 Vet. App. 7 (1997) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Board finds 
that a 10 percent evaluation is warranted for each knee, 
beginning February 6, 2004 (the date of the clinical finding of 
some functional limitation).

However, the evidence of record does not support a rating in 
excess of 10 percent for the right knee disability or the left 
knee disability, because the requisite limitation of flexion or 
extension has not been shown, even when taking pain into 
consideration.  Furthermore, a compensable evaluation is not 
warranted prior to February 2004 because no limitation of motion 
or change in gait or functional limitation was documented before 
that date.

In arriving at the above conclusions, the Board has considered 
the history of the Veteran's disability, as well as the current 
clinical manifestations and the effect this disability may have 
on the earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  The Board finds that an 
increased rating at either tier now in effect (prior to February 
6, 2004, and beginning February 6, 2004), based on the 
considerations of the DeLuca case, is not appropriate for either 
knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra, at 204-7.

In sum, the preponderance of the evidence is against the claim 
for an initial compensable rating for either knee prior to 
February 6, 2004, as well as an evaluation in excess of 10 
percent beginning February 6, 2004.  These ratings are based on 
right and left knee degenerative joint disease (by analogy) with 
some crepitus.  It is again noted that the 10 percent rating has 
been assigned based on the limitation of functional ability, 
including as due to pain during flare-ups and increased use.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.

Such competent evidence concerning the nature and extent of the 
appellant's right knee disability and left knee disability has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these two disabilities are 
evaluated.  

As a result, the Board finds these records to be more probative 
than the appellant's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony).  In summary, after a 
careful review of the evidence of record, the Board finds that 
the appellant's right knee disability picture does not more 
nearly approximate a rating in excess of 10 percent beginning on 
February 6, 2004, or a compensable rating prior to that time.  
Likewise, the appellant's left knee disability picture does not 
more nearly approximate a rating in excess of 10 percent 
beginning on February 6, 2004, or a compensable rating prior to 
that time.  In reaching its conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each tier of 
the appellant's right knee disability increased initial rating 
claim and each tier of the left knee claim as well, the benefit-
of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Notwithstanding the above, the VA General Counsel has issued a 
precedential opinion (VAOPGCPREC 23-97) holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003-5010 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  

In determining whether additional disability exists, for purposes 
of a separate rating, the veteran must meet, at minimum, the 
criteria for a compensable rating under either of those codes.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

In this case, the appellant is rated for arthritis; however he 
has never been diagnosed with any instability or subluxation of 
either the right knee or the left knee.  Thus, a separate rating 
of 10 percent for subluxation under DC 5257 is not warranted.  

It is again noted that the right knee rating and the left knee 
rating have been assigned based on the limitation of functional 
ability due to pain during flare-ups and increased use and the 
complaints of pain that have been clinically documented over the 
past several years.  (X-rays dating from 2001 have confirmed 
arthritic changes.)  In sum, the preponderance of the evidence is 
against the claims for ratings in excess of the initial zero 
ratings and the 10 percent ratings granted herein based on the 
presence of osteoarthritis and some limitation of function.

The Board has also considered whether the appellant is entitled 
to a referral for an extraschedular rating, which is a component 
of a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The record reflects that the appellant has not required any 
hospitalization for either knee disability, nor has he required 
extensive or frequent treatment.  As such, the manifestations of 
each knee disability are not in excess of those contemplated by 
either tier (zero and 10 percent) currently assigned.  

Even accepting that the Veteran experiences some occupational 
impairment, there is no indication in the record that the average 
industrial impairment from right or left knee pathology would be 
in excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
15.

Therefore, the evidence does not show that either knee disability 
presents such an unusual or exceptional disability picture as to 
require referral for an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own).

Because this is an appeal from the initial rating for a right 
knee disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, supra.  The Board 
has not found any additional variation in the appellant's 
symptomatology or clinical findings relating to the right or left 
knee limitation of function and pain on use that would warrant 
the assignment of any additional staged ratings for either 
disability beyond the current zero percent prior to February 6, 
2004, and ten percent thereafter.  See also Hart v. Mansfield, 
supra.

The Board finds that the schedular evaluations in this case are 
not inadequate.  As discussed above, there are higher ratings for 
the appellant's two knee disabilities, but the required 
manifestations have not been shown in this case as the orthopedic 
findings required for the award of any such higher ratings have 
not been demonstrated in the clinical evidence of record.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  

We acknowledge that the appellant, in advancing this appeal, 
believes that each knee disability has been more severe than the 
assigned disability ratings reflect.  The Board has, in this 
decision, granted increased ratings, and there are no clinical 
findings congruent with the next higher evaluation for the 
limitation of function and pain aspect of either knee disability.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supra.  However, lay assertions may serve 
to support a claim by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions.  
In this case, however, the competent medical evidence offering 
detailed descriptions of his knees and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the pertinent symptoms for the knee 
disabilities on appeal.  The lay statements of the appellant have 
been considered together with the probative medical evidence 
clinically evaluating the severity of the disability symptoms in 
each knee.  The preponderance of the most probative evidence does 
not support assignment of any higher ratings for either knee.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the appellant has not claimed TDIU benefits or contended that 
either knee disability has made him unemployable.  Furthermore, 
the evidence of record indicates that the appellant has been 
employed and enrolled in higher education and that he has not 
lost time from work due to his knees.  Therefore a claim for a 
total rating based on individual unemployability is not part and 
parcel of the appellant's PTSD increased disability rating claim.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial compensable evaluation for right knee disability prior 
to February 6, 2004, is denied.

An initial compensable evaluation for left knee disability prior 
to February 6, 2004, is denied.

An evaluation of 10 percent for the right knee disability is 
granted, effective from February 6, 2004, subject to the law and 
regulations governing the award of monetary benefits.

An evaluation of 10 percent for the left knee disability is 
granted, effective from February 6, 2004, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

This case was previously remanded in December 2006.  In that 
remand, additional development was ordered.  The AMC/RO was 
directed to obtain the August 2001 neuropsychiatric testing that 
was ordered by the August 2001 VA compensation examiner.  No such 
August 2001 neuropsychiatric testing report was obtained.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Court further held in Stegall that, 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Thus the case must be remanded so that the directed development 
can be accomplished.

In addition, post-remand, while the AMC did associate the 
appellant's Vocational Rehabilitation folder with the claims 
file, the May 2010 SSOC does not reflect that the readjudication 
of the appellant's claim included consideration of the 
information contained in that Vocational Rehabilitation folder.  
Since an SSOC pertaining to that evidence was not issued, this 
evidence must be referred back to the AMC/RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304.

As per the remand instructions, the appellant underwent a VA 
medical examination in March 2010.  The examiner did not indicate 
whether or not the Vocational Rehabilitation file was reviewed in 
conjunction with the examination, there was no discussion of the 
Vocational Rehabilitation assessments of record and, as noted 
above, the report of the August 2001 neuropsychiatric testing of 
the appellant is not currently of record.  See Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (regarding duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the veteran's claims folder).  

More important, the examiner did not render the requested opinion 
as to whether the memory impairment and the visuospatial 
impairment reported in the August 2001 neuropsychiatric test and 
the August 2001 compensation examination reports were objective 
manifestations of residuals of the appellant's craniotomy.  Thus, 
while the RO did arrange for the examination of the appellant, 
the medical findings were inadequate.  Accordingly, a new medical 
examination is necessary to make determinations in this case.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  On this remand, a medical opinion as to the relevant 
questions must be obtained.  The examiner shouldl also report the 
types of impairment the Veteran suffers because of the brain 
surgery residuals.

Finally, as reflected in the prior remand, the evidence of record 
should contain the Veteran's most current VA medical treatment 
records, private medical treatment records and VA Vocational 
Rehabilitation records.  On remand, those records should be 
obtained as associated with the claims file.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development as indicated.  Accordingly, the case is REMANDED for 
the following action:

1.  The AMC/RO should assure itself that all 
notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159 and any other applicable legal precedent 
has been completed.  

2.  The report from the August 2001 VA 
neuropsychiatric testing should be obtained and 
associated with the claims file.

3.  The AMC/RO should provide a list of the 
questions answered that are not in the August 
2001 VA brain examination report.  For example, 
Question 3. None[;] Question 4. Not 
applicable[;] Question 5. None[;] and Question 
6. Normal, etc.

4.  The AMC/RO should obtain the VA Vocational 
Rehabilitation records generated for the 
appellant since November 2007, and associate 
them with the Vocational Rehabilitation folder 
currently included with the claims file.

5.  The AMC/RO should contact the appellant to 
obtain the names and addresses of all post-
service medical care providers (private, 
including Kaiser, VA, or other Government 
providers) who have treated him for his claimed 
neurological pathology.  After securing the 
necessary release(s), the AMC/RO should obtain 
all associated records.  

6.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant should also be informed of 
the negative results and be given opportunity to 
secure the records.

7.  After completing any additional notification 
and/or development action deemed warranted by 
the record, the AMC/RO should schedule the 
Veteran for neuropsychological testing to 
determine the existence, extent and severity of 
any brain surgery residuals including traumatic 
brain injury (TBI), such as difficulty in multi-
tasking, memory impairment, and/or visuospatial 
deficits.  The appellant's claims file, 
including a copy of this remand, the service 
medical records, the Vocational Rehabilitation 
records and any additional records obtained 
pursuant to the development requested above must 
be made available to the examiner for review in 
conjunction with the neuropsychological testing.  
The examiner should state in the report whether 
said claims file review was conducted.  The 
examiner should also report the types of 
impairment reflected by the results of the 
Veteran's neuropsychological testing, and state 
whether or not any such deficits are reflective 
of brain surgery residuals.

8.  After the above development has been 
completed, the AMC/RO should schedule the 
Veteran for a neurological examination by a 
physician with appropriate expertise in TBI 
(preferably one who has not examined the Veteran 
in the past) to determine the nature, extent, 
and severity of the appellant's brain surgery 
residuals, if any.  The appellant's claims file, 
including a copy of this remand, the service 
medical records, Vocational Rehabilitation 
records, and any additional records obtained 
pursuant to the development requested above must 
be made available to the examiner for review in 
conjunction with the neuropsychological testing.  
The examiner should state in the report whether 
said claims file review was conducted.

The examining neurologist should conduct an 
examination with consideration of the criteria 
for TBI.  The examiner is specifically requested 
to identify all residual symptoms (including all 
subjective complaints) that are determined to be 
related to the in-service brain surgery.  

The examiner should opine as to whether it is at 
least as likely as not that any claimed 
impairment is related to the in-service brain 
surgery, including by way of aggravation.  The 
examiner's attention is directed to the service 
treatment records (including the March 2000 
neurological evaluation and the May 2000 
Vestibular Balance Laboratory test results); the 
August 2001 VA neuropsychiatric testing report; 
the current VA neuropsychological testing 
report; the August 2001 VA neurological 
examination report; and the Vocational 
Rehabilitation evaluation reports.  The 
progression of (or lack thereof) the claimed 
impairments over time since the Veteran's March 
2002 service separation must be delineated by 
the examiner with reference to the clinical and 
testing evidence of record.

In assessing the relative likelihood as to 
origin and etiology of the conditions specified 
above, the examiner should apply the standard of 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to the appellant's brain 
surgery, or whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the physician should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
physician concludes that there is insufficient 
information to provide a requested opinion 
without result to mere speculation, the 
physician should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits of 
medical knowledge had been exhausted regarding 
the nature or etiology of the appellant's 
claimed neurological pathology.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

9.  Upon receipt of the VA examination reports, 
the AMC/RO should conduct a review to verify 
that all requested opinions have been provided.  
If information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner(s) 
for corrections or additions.  See 38 C.F.R. 
§ 4.2.  

10.  Thereafter, the AMC/RO should consider all 
of the evidence of record and re-adjudicate the 
appellant's claim.  Consideration should be 
given to all potential sources of a further 
disability rating of the brain surgery residuals 
(paresthesia of the extremities, dizziness or 
balance impairment, memory deficit, visuospatial 
impairment or other residual documented 
clinically or of record on neuropsychological 
testing).  The readjudication should reflect 
consideration of all the evidence of record and 
be accomplished with application of all 
appropriate legal theories; 38 C.F.R. §§ 3.321, 
4.40, 4.59; and Esteban v. Brown, 6 Vet. App. 
259 (1994).  

11.  If the benefit sought on appeal remains 
denied, the appellant and his representative, if 
any, should be provided a Supplemental Statement 
of the Case, containing notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


